PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/559,666
Filing Date: 4 Sep 2019
Appellant(s): McCormick et al.



__________________
Christian Best
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 22, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated May 26, 2021 from which the appeal is taken have been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4, 6, 11- 13, 18-20, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and further in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and Hird et al. (US 2007/0219521).
With reference to claim 1, Chester et al. (hereinafter “Chester”) discloses an absorbent article (abstract) comprising: 
i. a topsheet comprising synthetic fibers comprising bio-based content [0051] wherein the synthetic fibers comprise multi-component fibers comprising a first component and a second component [0053], and wherein only one of the first component and the second component comprises bio-based material [0053-0055]; 
Chester also discloses that the topsheet includes a bio based content of about 10-50% [0055] as determined using ASTM D6866 as set forth tin [0021].


iii. an outer cover nonwoven disposed over the film [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).
Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.
The difference between Chester and claim 1 is the provision that absorbent articles are free of fragrance, lotion and paraben and contained in a package comprising a polymeric bag surrounded by a carton.
With respect to the articles being free of fragrance, chlorine and paraben, McGilloway et al. (hereinafter “McGilloway”) teaches a hypoallergenic absorbent article that is free of fragrance and chlorine as set forth in [0047].
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate paraben from the article as Chester seeks to provide a hypoallergenic article [0047] and paraben is well known in the art to produce allergic skin reactions as evidenced by Burnett et al. in col. 1, lines 14-31.

It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird et al. in [0100].
With reference to claim 2, Chester discloses the first component is a core component and the second component is a sheath component as set forth in [0053-0054].
As to claim 4, Chester discloses a core component comprising petroleum-based polypropylene and the sheath component comprising bio-based polyethylene as set forth in [0053-0055]. 
As to claim 6, Chester discloses a topsheet further comprises synthetic fibers that are not plant-based as set forth in [0048] and [0055]. 
The difference between Chester modified and claims 11, 18 and 30 is the provision that the package includes a communication conveying specific information.
Coulter discloses a package comprising a communication as set forth in [0054].

With reference to claims 12 and 13, Chester discloses an absorbent article (abstract) comprising: 
i. a topsheet comprising synthetic fibers comprising bio-based content [0051] wherein the synthetic fibers comprise multi-component fibers comprising a first component and a second component [0053], and wherein only one of the first component and the second component comprises bio-based material [0053-0055]; 
ii. a backsheet comprising a film [0063]; 
iii. an outer cover nonwoven disposed over the film [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising absorbent material [0071] and a core wrap [0075], wherein the absorbent material comprises superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).
Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.

The difference between Chester and claim 12 is the provision that absorbent articles are free of fragrance, lotion and paraben and green number 7 dye and contained in a package comprising a polymeric bag surrounded by a carton.
Initially, it is noted that that the article of McGilloway does not disclose the inclusion of any ink, dye pigment or other form of colorant and/or color. As such, one of ordinary skill in the art could fairly presume that the article is free of green number 7 dye.
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine and green number 7 dye from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
With respect to the articles being free of fragrance, chlorine and paraben, McGilloway et al. (hereinafter “McGilloway”) teaches a hypoallergenic absorbent article that is free of fragrance and chlorine as set forth in [0047].
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate paraben from the article as Chester seeks to provide a hypoallergenic article 
With respect to the package comprising a polymeric bag and a carton surrounding the polymeric bag, Coulter discloses the use of both polymeric bags and cartons for packaging [0055] in order to offer a convenient system to a consumer [0002], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird in [0100].
With reference to claims 19-20, Chester discloses an absorbent article (abstract) comprising: 
i. a topsheet comprising synthetic fibers comprising bio-based content [0051] wherein the synthetic fibers comprise multi-component fibers comprising a first component and a second component [0053], and wherein the first component comprises bio-based material and the second component comprises petroleum based polypropylene fibers [0053-0055]; 



Alternatively, the substitution of one type of polypropylene for another is within the level of ordinary skill in the art. In this case, one that is phthalate free would be desirable to be consistent with the teachings of Chester to provide an ecologically friendly and sustainable article as taught by Chester in [0004].
Chester also discloses:
ii. a backsheet comprising a film [0063]; 
iii. an outer cover nonwoven disposed over the film [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).
Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.
Chester also discloses an elasticated component comprising a material layer in conjunction with a plurality of elastic strands, wherein the material layer comprises 
The difference between Chester and claims 19-20 is the provision that absorbent articles are free of fragrance, lotion and paraben and contained in a package comprising a polymeric bag surrounded by a carton.
With respect to the articles being free of fragrance, chlorine and paraben, McGilloway teaches a hypoallergenic absorbent article that is free of fragrance and chlorine as set forth in [0047].
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate paraben from the article as Chester seeks to provide a hypoallergenic article [0047] and paraben is well known in the art to produce allergic skin reactions as evidenced by Burnett et al. in col. 1, lines 14-31.
With respect to the package comprising a polymeric bag and a carton surrounding the polymeric bag, Coulter discloses the use of both polymeric bags and cartons for packaging [0055] in order to offer a convenient system to a consumer [0002], Coulter does not explicitly recite a package where the carton partially surrounds the bag.

With reference to claim 25, Chester discloses an absorbent article (abstract) comprising: 
i. a topsheet comprising synthetic fibers comprising bio-based content [0051] wherein the synthetic fibers comprise multi-component fibers comprising a core component and a sheath component, and wherein the core component comprises petroleum-based polypropylene and the sheath component comprises bio-based polyethylene [0054-0055];
ii. a backsheet comprising a film [0063]; 
iii. an outer cover nonwoven disposed over the film [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising absorbent material [0071] and a core wrap [0075], wherein the absorbent material comprises superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).
Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.

Chester also discloses an elasticated component comprising a material layer in conjunction with a plurality of elastic strands, wherein the material layer comprises plant-based fibers that are synthetic fibers comprising bio-based content as set forth in [0094-0095].
The difference between Chester and claim 25 is the provision that absorbent articles contained in a package comprising a polymeric bag surrounded by a carton and that the articles are free of chlorine, perfume or fragrance, lotion and non-phthalate catalyst polypropylene fibers. 
With respect to the packaging, Coulter discloses the use of both polymeric bags and cartons for packaging [0055] in order to offer a convenient system to a consumer [0002], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird in [0100].
With respect to the provision that the articles of free of chlorine, perfume or fragrance, lotion and non-phthalate catalyst polypropylene fibers, McGilloway teaches a 
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate paraben, perfume, lotion and/or latex from the article as Chester seeks to provide a hypoallergenic article [0047] and perfume, lotions and/or latex are well known compositions that are known to produce allergic reactions
Additionally, while Chester does not explicitly recite that the petroleum based polyethylene fibers are non-phthalate catalyst fibers, one of ordinary skill in the art at the time of the invention could reasonably presume that the petroleum based fibers are also non-phthalate catalyst fibers because petroleum is known in the art as a naturally occurring crude oil comprising hydrocarbons and does not include any type of plasticizer which is the compound that generally includes phthalates.
Alternatively, the substitution of one type of polypropylene for another is within the level of ordinary skill in the art. In this case, one that is phthalate free would be desirable to be consistent with the teachings of Chester to provide an ecologically friendly and sustainable article as taught by Chester in [0004].

s 3 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Proxmire et al. (US 5,192,606).
With respect to claims 3 and 27, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claims 1 and 25.
The difference between Chester in view of Coulter and McGilloway and claims 3 and 27 is the explicit recitation that the topsheet is a carded air-through bonded nonwoven. 
Initially, the product by process limitation is noted. It is also noted that the substitution of one type of topsheet for another is within the level of ordinary skill in the art.
Nevertheless, Proxmire et al. (hereinafter “Proxmire”) teaches a carded air-through bonded nonwoven topsheet as set forth in col. 18, lines 39-49.
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with the topsheet as disclosed by Proxmire because the use of such is well known in the art as taught by Proxmire in col. 18, lines 65-68 to improve the void volume of the article without affecting liquid release as taught by Proxmire in col. 17, line 67 to col. 18, line 3.
Furthermore, Coulter recognizes Proxmire as an exemplary absorbent article as set forth in [0001].
5 is rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Dennis et al. (US 2009/0204090).
With respect to claim 5, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Chester in view of Coulter and McGilloway and claim 5 is the explicit recitation that the topsheet comprises a plurality of embossments. 
Dennis et al. (hereinafter “Dennis”) teaches a topsheet comprises a plurality of embossments as set forth in [0228].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with an embossed topsheet as taught by Dennis because the use of such is well known in the art to direct bodily exudate and maintain the liquid in the structure while providing a comfortable and non-irritating surface next to the body as taught by Dennis in [0228].
Furthermore, Coulter recognizes Dennis as an exemplary absorbent article as set forth in [0001].
 Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Kaiser et al. (US 2013/0018339).

The difference between Chester in view of Coulter and McGilloway and claims 7 and 14 is the explicit recitation that the articles comprise bleached cellulosic fibers. 
Kaiser et al. (hereinafter “Kaiser”) teaches absorbent articles that include bleached cellulosic fibers as set forth in [0004].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with the bleached cellulosic fibers as taught by Kaiser in order to provide a product that advantageous from both a performance and cosmetic standpoint as taught by Kaiser in [0004].
As to claim 21, see the rejection of claims 7 and 14.
Claims 10, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Solazzo et al. (US 2012/0206265).
With respect to claims 10 and 17, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claims 1 and 12.
The difference between Chester in view of Coulter and McGilloway and claims 10 and 17 is the package includes a sensor system that is capable of sensing presence of 
Solazzo et al. (hereinafter “Solazzo”) teaches an absorbent article that includes a sensor system that is capable of sensing presence of bodily exudates within the disposable absorbent articles and that is capable of transmitting a signal to receiver as set forth in [0017]. 
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with sensor system as taught by Solazzo in order to alert a caregiver to a soiled garment for changing in order to avoid undesirable results of keeping a soiled diaper next to the skin as taught by Solazzo in [0002].
As to claim 24, see the rejection of claims 10 and 17.

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12 requires that each of the plurality of disposable absorbent articles is free of (vii.) green number 7 dye.
 It is not clear from Appellant’s Specification just what chemical compounds are encompassed by the recited “green number 7 dye,” such that a reader of ordinary skill in the art would be fully aware of the metes and bounds of this claim phrase. There is also no indication that “green number 7 dye” is a well-known dye, that it has a certain meaning in the industry, or that it falls within a certain class or color of dyes by which they are often characterized. Instead, Appellant’s Specification only describes “green number 7 dye” as having “certain undesirable materials” (Spec. 17:19-21) without providing an indication as to what compounds this might entail or even what criteria is employed to determine if a material is “undesirable” or not. 
See also Spec. 29:17—24 (‘free of at least one of the following undesired features... green number 7 dye’’).
Therefore, it is concluded that the claim term “green number 7 dye” lacks proper written description support in Appellant’s Specification and is also unclear as to its scope and meaning, thereby rendering the term indefinite as well.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
In view of the Terminal Disclaimers filed 08/19/2021 and 10/22/2021, the nonstatutory double patenting rejections in view of copending application numbers. 16/559,683 and 16/559,669 have been withdrawn.

(2) Response to Argument
With respect to independent claims 1, 19 and 25, Appellant argues that McGilloway never teaches or suggests that the absorbent article is free of fragrance and chlorine. The examiner disagrees. As set forth in the rejection of claim 1, McGilloway is directed to an absorbent article having at least hypoallergenic padded layers that are free of fragrance and chlorine [0036]. Appellant argues that the layers are only a portion of the absorbent article and that “the absorbent article” as claimed includes the topsheet, the backsheet and the core.
The examiner contends that appellant’s argument is more specific than the claim permits. The recitation of “the absorbent article” is not necessarily inclusive of each individual component thereof. Appellant’s own definition of “absorbent article” means devices that absorb and/or contain fluid (page 3, line 12). The express definition does not include the layers as now argued.  While exemplary articles may include additional layers and/or features, the express definition is a device which absorbs fluids, and that is achieved with the absorbent layer.
and/or to be a skin penetration enhancer. The reference goes on to elaborate that suitable penetration enhancers include the alcohols (col. 2, lines 47-56). One of ordinary skill in the art would have looked to the teachings of Burnett as a whole to interpret the use of parabens as having the potential to at least provide a negative attribute possibly in combination with a positive one, depending on the desired end product, yet understanding that specifically, alcohol, would provide the positive skin penetration enhancing benefit. 
With respect to appellant’s argument that there is no teaching or suggestion in Chester to eliminate fragrance and/or chlorine and/or to provide a hypoallergenic article, the examiner notes that the statement in paragraph 7 referring to [0047] of Chester is a typographical error.   As noted in paragraph 6 on page 4 of the Final Rejection that the teaching of a hypoallergenic article in [0047] is taught by McGilloway, and one of ordinary skill in the art would have been motivated to provide the article of Chester with eco-friendly article for the benefits taught by McGilloway in [0047].
It is also noted that in addition to being hypoallergenic, McGilloway expressly teaches that the article should also be eco-friendly [0036].
The instant specification acknowledges that “eco-friendly” diapers are touted with benefits for the environment and/or the wearer which include being chlorine-free, lotion-free and fragrance free (page 1, lines 18-24). Additionally, the instant specification also 
As such, one of ordinary skill in the art at the time of the invention could reasonably presume from the instant specification that an “eco-friendly” diaper would include the benefits of being chlorine-free, lotion-free and fragrance free.
With respect to claim 12 and to McGilloway’s silence as to the inclusion of green number 7 dye, it is maintained that one of ordinary skill in the art at the time of the invention would not be motivated to include any dyes in view of the overall teachings of McGilloway which are directed to hypoallergenic, eco-friendly articles. Elements are never assumed to exist, and the fact that McGilloway is directly concerned with providing an eco friendly, chlorine and fragrance free, sustainable and hypoallergenic article [0036,0044,0047], would certainly discourage the inclusion of any dyes, which are well known in the art to cause allergic contact dermatitis. See, for example, Toma et al. (US 5,837,266): col. 3, lines 1-6.
Additionally, with respect to independent claims 19 and 25 and the burden to show why one of ordinary skill in the art would choose the topsheet as claimed, 
Chester discloses an article wherein at least one of the plurality of article components (i.e., topsheet)  has a bio based content of about 10-50% [0055] as determined using ASTM D6866 as set forth tin [0021].
It is further noted that that the article of Chester does not disclose the inclusion of any ink, dye pigment or other form of colorant and/or color. As such, one of ordinary skill in the art could fairly presume that the article is free of green number 7 dye.

Alternatively, the substitution of one type of polypropylene for another is within the level of ordinary skill in the art. In this case, one that is phthalate free would be desirable to be consistent with the teachings of Chester to provide an ecologically friendly and sustainable article as taught by Chester in [0004].
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781                                                                                                                                                                                             

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
                                                                                                                                                                                             

Conferees:
Tatyana Zalukaeva
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                             
Jennifer Robertson
/JENNIFER ROBERTSON/           3700 TQAS Detailee                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. E